UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: BOSTON THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 27-0801073 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 33 South Commercial Street Manchester, NH (Address of principal executive offices) (Zip Code) 978-886-0421 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o Noo (the Registrant is not yet required to submit Interactive Data) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 13, 2011 Common Stock, $0.001 par value per share 14,041,236 shares BOSTON THERAPEUTICS, INC. (formerly Avanyx Therapeutics, Inc.) FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 4 Item 1. Unaudited Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3.Quantitative and Qualitative Disclosures About Market Risk 30 Item 4.Controls and Procedures 30 PART II - OTHER INFORMATION 31 Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. (Removed and Reserved) 31 Item 5. Other Information 31 Item 6. Exhibits 32 SIGNATURES 33 Except as otherwise required by the context, all references in this report to "we", "us”, "our", “BTI” or "Company" refer to the consolidated operations of Boston Therapeutics, Inc., a Delaware corporation, formerly called Avanyx Therapeutics, Inc., and its wholly owned subsidiaries. PART I - FINANCIAL INFORMATION Item 1.Unaudited Condensed Financial Statements Boston Therapeutics, Inc. (Formerly Avanyx Therapeutics, Inc.) (A Development Stage Company) Condensed Balance Sheets (Unaudited) March 31, 2011 and December 31, 2010 March 31, 2011 December 31, 2010 ASSETS Cash $ $ Prepaid expenses - Inventory Total current assets Intangible assets Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Advances - related party Total liabilities Commitments and contingencies (Note 7) Stockholders’ equity : Preferred stock, $0.001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 14,041,236 shares issued and outstanding at March 31, 2011 and December 31, 2010 Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Boston Therapeutics, Inc. (Formerly Avanyx Therapeutics, Inc.) (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three Month Periods Ended March 31, 2011 and 2010 and the Period from Inception (August 24, 2009) through March 31, 2011 For the Three Months Ended March 31, 2011 For the Three Months Ended March 31, 2010 Period From Inception (August 24, 2009) to March 31, 2011 Revenue $ $
